   4:20-cv-01724-BHH-TER         Date Filed 10/30/20     Entry Number 80       Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                               FLORENCE DIVISION


Jimmy H. Causey,                       )
                                       )
                   Plaintiff,          )
                                       )           Civil Action No. 4:20-1724-BHH
v.                                     )
                                       )                         ORDER
John Palmer, Kevin Borem, Joseph       )
Perks, Jonathan Thomas, Coata          )
Kimbrell, David Chandler, John Doe #1, )
and John Doe #2,                       )
                                       )
                   Defendants.         )
________________________________)

       This matter is before the Court upon the pro se civil action filed by Plaintiff Jimmy

H. Causey (“Plaintiff” or “Causey”). In accordance with 28 U.S.C. § 636(b)(1)(B) and Local

Civil Rule 73.02(B)(2)(d) (D.S.C.), the matter was referred to a United States Magistrate

Judge for preliminary determinations.

       On September 23, 2020, Magistrate Judge Thomas E. Rogers III issued a Report

and Recommendation (“Report”), addressing Plaintiff’s motion for a preliminary injunction

and recommending that the Court deny the motion based on Plaintiff’s failure to satisfy the

four factors to warrant the issuance of a preliminary injunction. See Winter v. Nat’l Res.

Def. Council, Inc., 555 U.S. 7 (2008). Attached to the Report was a notice advising the

parties of the right to file specific, written objections to the Report within fourteen days of

receiving a copy. To date, no objections have been filed.

       The Magistrate Judge makes only a recommendation to the Court.                     The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court
   4:20-cv-01724-BHH-TER          Date Filed 10/30/20      Entry Number 80       Page 2 of 2




is charged with making a de novo determination only of those portions of the Report to

which specific objections are made, and the Court may accept, reject, or modify, in whole

or in part, the recommendation of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). In the absence of specific

objections, the Court reviews the matter only for clear error. See Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must

‘only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’”) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       Here, because no objections were filed, the Court has reviewed the record, the

applicable law, and the findings and recommendations of the Magistrate Judge for clear

error. After review, the Court finds no clear error and agrees with the Magistrate Judge that

Plaintiff has failed to satisfy the four factors to warrant the issuance of a preliminary

injunction.

       Accordingly, the Court adopts and incorporates the Magistrate Judge’s Report (ECF

No. 63), and the Court denies Plaintiff’s motion for preliminary injunction (ECF No. 15).

       IT IS SO ORDERED.

                                                    /s/Bruce H. Hendricks
                                                    The Honorable Bruce Howe Hendricks
                                                    United States District Judge

October 30, 2020
Charleston, South Carolina




                                                2
